       Case 2:18-cv-00775-HCN-CMR Document 40 Filed 07/29/19 Page 1 of 3




HEINZ J. MAHLER - #3832
GARY T. WIGHT - #10994
KIPP AND CHRISTIAN, P.C.
Attorneys for Defendant Service King Paint & Body, LLC
dba Service King Collision Repair
10 Exchange Place, 4th Floor
Salt Lake City, Utah 84111
Telephone: (801) 521-3773
hjmahler@kippandchristian.com
gwight@kippandchristian.com

                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH



 HEATHER P. LOMMATZSCH, an                              Case No. 2:18-cv-00775-HCN-CMR
 individual,

                Plaintiff,
                                                      REQUEST TO SUBMIT FOR DECISION
 vs.                                                   STIPULATED MOTION TO DISMISS
                                                      DEFENDANT SERVICE KING PAINT &
 TESLA, INC., a California Corporation; and              BODY, LLC dba SERVICE KING
 SERVICE KING PAINT & BODY, LLC, a                         COLLISION REPAIR WITH
 Texas Limited Liability Company DBA                             PREJUDICE
 SERVICE KING COLLISION REPAIR,

                Defendants.


       Pursuant to Rule 7(k)(4) of the Federal Rules of Civil Procedure, Defendant Service King

Paint & Body, LLC dba Service King Collision Repair, by and through counsel, requests a decision

on its Stipulated Motion to Dismiss Defendant Service King Paint & Body, LLC dba Service King

Collision Repair.

       The following filings relate to this motion:

       1. Stipulated Motion to Dismiss Defendant Service King Paint & Body, LLC dba
          Service King Collision Repair and associated Order, filed on July 18, 2019.
Case 2:18-cv-00775-HCN-CMR Document 40 Filed 07/29/19 Page 2 of 3




DATED this 29th day of July, 2019.

                                     KIPP AND CHRISTIAN, P.C.

                                     /s/ Heinz J. Mahler
                                     ______________________________________
                                     HEINZ J. MAHLER
                                     GARY T. WIGHT
                                     Attorneys for Defendant Service King Paint &
                                     Body, LLC dba Service King Collision Repair




                                       2
      Case 2:18-cv-00775-HCN-CMR Document 40 Filed 07/29/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       On this 29th day of July, 2019, I caused a true and correct copy of the foregoing

REQUEST TO SUBMIT FOR DECISION STIPULATED MOTION TO DISMISS

DEFENDANT SERVICE KING PAINT & BODY, LLC dba SERVICE KING

COLLISION REPAIR WITH PREJUDICE to be electronically filed through the Utah State

Court and served upon the following:


       Jeffery C. Metler
       George L. Chingas, Jr.
       Trevor F. Berrett
       MACARTHUR, HEDER & METLER, PLLC
       jeff@mhmlawoffices.com
       george@mhmlawoffices.com
       trevor@mhmlawoffices.com
       Attorneys for Plaintiff

       Kamie F. Brown
       Blake M. Biddulph
       RAY QUINNEY & NEBEKER, PC
       kbrown@rqn.com
       bbiddulph@rqn.com
       Attorneys for Tesla, Inc.

       Thomas P. Branigan
       Matthew G. Berard
       BOWMAN AND BROOKE LLP
       tom.branigan@bowmanandbrooke.com
       matthew.berard@bowmanandbrooke.com
       Attorneys for Tesla, Inc.



                                             /s/ Laura S. Evans
                                             _______________________________________
                                             Laura S. Evans, Legal Secretary
                                             KIPP AND CHRISTIAN, P.C.


                                                3
